Citation Nr: 0511760	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  05-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred on September 5, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1960 to April 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the VA 
Medical Center (VAMC) in Bay Pines, Florida.  In March 2005, 
the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  The veteran received emergency services provided in a 
hospital emergency department.

2.  The evidence demonstrates the veteran's initial 
evaluation and treatment was for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.

3.  The veteran was brought to the hospital in an ambulance 
and the ambulance personnel determined that the nearest 
available appropriate level of care was at the non-VA medical 
center.

4.  The claim for payment or reimbursement does not include 
any request for expenses related to medical care beyond the 
initial emergency evaluation and treatment.

5.  At the time the emergency treatment was furnished, the 
veteran was enrolled in a VA health care system and had 
received medical services within the 24-month period 
preceding the furnishing of such emergency treatment.

6.  The veteran is shown to have been financially liable to 
the provider of emergency treatment for that treatment.

7.  The veteran is not shown to have coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for the emergency treatment.

8.  The condition for which the emergency treatment was 
furnished is not shown to have been caused by an accident or 
work-related injury.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred on September 5, 2003, have 
been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§ 17.1002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board 
notes there is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim 
provisions of Chapter 17, Title 38 of the United States Code 
(Chapter 17).  See 38 C.F.R. §§ 17.1004, 17.1006 (2004); see 
also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Although it is unclear whether the revised provisions of the 
VCAA apply to claims adjudicated under Chapter 17, a review 
of the record shows the veteran was notified of the VCAA as 
to his present appeal by correspondence dated in October 
2004.  

VA law provides that the Secretary may provide reimbursement 
or payment for the reasonable value of emergency treatment 
furnished to a veteran in a non-VA facility if the veteran 
referred is an individual who is an active VA health-care 
participant and is personally liable for emergency treatment 
furnished in a non-VA facility.  It is noted that a veteran 
is personally liable for emergency treatment if the veteran 
(A) is financially liable to the provider of emergency 
treatment for that treatment; (B) has no entitlement to care 
or services under a health-plan contract; (C) has no other 
contractual or legal recourse against a third party that 
would, in whole or in part, extinguish such liability to the 
provider; and (D) is not eligible for reimbursement for 
medical care or services under laws authorizing payment for 
emergency treatment for service-connected disabilities.  See 
38 U.S.C.A. § 1725 (West 2002).

The term "emergency treatment" is defined as medical care 
or services furnished, in the judgment of the Secretary, (A) 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (B) when such care or services are rendered in a 
medical emergency of such nature that a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health; and (C) until 
such time as the veteran can be transferred safely to a VA or 
other Federal facility.  38 U.S.C.A. § 1725(f).

Regulations provide that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
if the veteran satisfies all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 (U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2004).

In this case, VA records show that service connection has not 
been established for any disability.  Private medical records 
show that on September 5, 2003, the veteran was brought to 
the emergency department by rescue ambulance after concerned 
family members called 911.  Reports indicate rescue personnel 
insisted the veteran be taken to the hospital over his 
objections.  The veteran reported he had not eaten all day 
and laid down on the kitchen floor when he became dizzy while 
preparing dinner.  He stated he felt as if he were going to 
faint and that this had happened many times in the past.  A 
medical history including diagnoses of heart disease, 
hypertension, prostate cancer, circulatory disease, 
cirrhosis, and thyroid disease was provided.  A past surgical 
history noted pacemaker placement.  

The hospital report also noted the veteran claimed he had 
been doing relatively well with his surgical wounds after a 
bilateral femoral popliteal bypass procedure at the Bay Pines 
VA Medical Center on August 21st.  It was noted that the 
veteran left the emergency room against medical advice and 
that he had refused further testing.  The diagnoses included 
near syncope.  Records indicate the veteran was unemployed at 
the time of the treatment and that he had no private medical 
insurance.

A VA medical opinion dated in January 2004, in essence, 
summarized the information provided in the September 2003 
private hospital report.  It was the examiner's opinion that 
since the veteran's dizziness was a recurrent problem, that 
because there was a "plausible cause for symptoms (not 
eating)" and an easy correction within the veteran's 
control, and because no serious acute conditions were found 
on examination, that the presentation was not emergent.  It 
was noted that VA facilities were available for non-emergent 
medical care.  

In statements and personal hearing testimony provided in 
support of his claim the veteran asserted, in essence, that 
he had been in a weakened and confused state at the time 
decisions were made concerning his transportation for 
emergency treatment.  He stated others had been responsible 
for alerting the emergency services personnel and that they 
had insisted he be transported for treatment at the private 
hospital.  He noted he subsequently received a diagnosis of 
diabetes mellitus and asserted that this disorder may have 
actually precipitated the episode in September 2003.  

Based upon the evidence of record, the Board finds the 
criteria for payment or reimbursement of unauthorized private 
medical expenses incurred on September 5, 2003, have been 
met.  The record shows the veteran received emergency 
services provided in a hospital emergency department, that 
his initial evaluation and treatment was for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  He was brought 
to the hospital in an ambulance and the trained personnel 
determined that the nearest available appropriate level of 
care was at the non-VA medical center that was closer than 
the nearest VA hospital.  The claim does not include any 
request for expenses related to medical care beyond the 
initial emergency evaluation and treatment, and at the time 
the emergency treatment was furnished he was enrolled in a VA 
health care system and had received medical services within 
the previous 24 months.  Furthermore, he is not shown to have 
had coverage under a health-plan contract for payment or 
reimbursement for the emergency treatment, and the condition 
for which the emergency treatment was furnished is not shown 
to have been caused by an accident or work-related injury.

Although the January 2004 VA examiner found the veteran's 
treatment was not emergent, the Board finds that in this case 
a prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  It is significant to note that 
at the time of the treatment the veteran had a known history 
of heart problems with placement of a pacemaker and that 
approximately two weeks prior to the episode at issue he had 
undergone a bilateral femoral popliteal bypass procedure.  
The Board finds that given the particular circumstances in 
this case, a prudent layperson would have sought immediate 
medical attention.  In addition, while the emergency 
department reported no serious acute conditions after he was 
examined, the veteran's condition was in fact considered by 
the trained ambulance personnel to be sufficient to transport 
the veteran to the closest emergency facility over his 
objections.  Therefore, the Board finds entitlement to 
payment or reimbursement of the private medical expenses 
incurred on September 5, 2003, is warranted.

ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred on September 5, 2003, is 
granted.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


